Title: From James Madison to George Washington, 14 January 1788
From: Madison, James
To: Washington, George


Dear Sir
N. York Jany. 14. 1788.
The Daily Advertizer of this date contains several important articles of information, which need only be referred to. I inclose it with a few other late papers. Neither French nor English packet is yet arrived; and the present weather would prevent their getting in if they should be on the Coast. I have heard nothing of Consequence from Massachussetts since my last. The accounts from New Hampshire continue to be as favorable as could be wished. From South Carolina we get no material information. A letter from Georgia, of the 25. of Decr. says that the Convention was getting together at Augusta and that every thing wore a fœderal complexion. N. Carolina it seems, has been so complaisant to Virginia as to postpone her Convention till July. We are still without a Congress. With perfect esteem & attachment I remain Dear Sir Your Obedt. humble servt.
Js. Madison Jr
